Case 1:18-cr-20613-JEM Document 126 Entered on FLSD Docket 01/30/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-20613-CR-MARTINEZ


  UNITED STATES OF AMERICA

  v.

  SAMUEL BAPTISTE,

        Defendant.
  ____________________________________/

                     GOVERNMENT=S NOTICE OF EXPERT TESTIMONY

          The United States of America, by and through the undersigned Assistant United States

  Attorney, hereby provides notice pursuant to Fed.R.Crim.P. 16(a)(1)(G) of the Government=s

  intent to use expert testimony in its case-in-chief at trial, and states as follows:

  Name of Witness: Dr. Daniel L. Byman, Professor, School of Foreign Service, Georgetown

  University

  Training/Qualifications: Dr. Byman has been a professor at the Georgetown University since

  2003 and a Senior Fellow at the Brookings Institution in the Center for Middle East Policy. Dr.

  Byman’s research focuses on terrorism in the Middle East and U.S. counterterrorism strategy. He

  has received the Provost’s extraordinary merit award (2016) for teaching and scholarship and has

  testified before as an expert in terrorism and national security in U.S. v. Suarez, 15-CR-10009-

  JEM, in the Southern District of Florida in 2017. A copy of Dr. Byman’s curriculam vitae (CV)

  will be sent via e-mail to defense counsel.

  Summary of Testimony/Opinion and Basis:

          Dr. Byman will be a subject matter expert on various topics relating to terrorism and the
Case 1:18-cr-20613-JEM Document 126 Entered on FLSD Docket 01/30/2020 Page 2 of 3



  Islamic State, also known as ISIS or ISIL. This will include assisting the jury in their general

  understanding of the Islamic State; the key elements of the Islamic State’s strategy; the continued

  resonance of their message, and their continued ability to attract recruits to replenish their ranks;

  their command structure; the encouraging and promoting violent jihad and the English language

  materials recorded in support of violent jihad; the use of the online English language magazine,

  entitled Dabiq; the use of online social media by individuals involved in violent jihad; the use of

  the internet as a way to communicate in real time and how it has enabled terrorists to reach a

  potentially vast audience faster, more pervasively, and more effectively than ever before.

  Additionally, Dr. Byman will explain references to Islamic State leaders and acts of terrorism by

  the Islamic State that are referred to by the defendant, Samuel Baptiste, in his social media

  postings, online communications, written correspondence, and court documents.

         Dr. Byman has not prepared a report in this case.

         Having made this disclosure, the government hereby demands a written summary of expert

  testimony that the defense reasonably expects to offer at trial pursuant to Rules 702, 703, or 705

  of the Federal Rules of Evidence, describing the witnesses= opinions, the bases and the reasons for

  those opinions, and the witnesses= qualifications.

                                                        Respectfully submitted,

                                                        ARIANA FAJARDO ORSHAN
                                                        UNITED STATES ATTORNEY

                                                By:     s/ Michael Thakur____________
                                                        MICHAEL THAKUR
                                                        Assistant United States Attorney
                                                        Court Id No. A5501474
                                                        U.S. Attorney=s Office - SDFL
                                                        99 Northeast Fourth Street, 8th Floor
                                                        Miami, Florida 33132-2111
                                                        Telephone: (305) 961-9361
                                                        E-mail: Michael.Thakur@usdoj.gov
Case 1:18-cr-20613-JEM Document 126 Entered on FLSD Docket 01/30/2020 Page 3 of 3




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was uploaded onto

  the Court=s CM/ECF system and sent via CM/ECF to all counsel of record on January 30, 2020.


                                                   s/ Michael Thakur
                                                   MICHAEL THAKUR
                                                   Assistant United States Attorney
